      Case: 3:19-cv-00135-TMR Doc #: 1 Filed: 05/06/19 Page: 1 of 11 PAGEID #: 1



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    DAYTON DIVISION

 Lloyd R. Fields,                                    :
 3574 Trotters Lane                                  :
 Mason, OH 45040                                     :
                                                     :
         Plaintiff,                                      Case No. _______________________
                                                     :
                                                     :
 v.
                                                     :
 BasTech, Inc.,                                      :
 c/o Bernard A. Staub, Jr.                           :
 9233 North Dixie Drive                              :
 Dayton, OH 45414                                    :
                                                         COMPLAINT WITH JURY DEMAND
                                                     :
 Rapid Direction, Inc., and                          :
 c/o Bernard A. Staub, Jr.                           :
 9233 North Dixie Drive                              :
 Dayton, OH 45414
                                                     :
                                                     :
 Bernard A. Staub, Jr.,
 9233 North Dixie Drive                              :
 Dayton, OH 45414                                    :
                                                     :
         Defendants.                                 :
                                                     :



        Now comes Plaintiff Lloyd R. Fields (“Plaintiff”), by and through counsel, and for his

complaint against Defendants BasTech, Inc., Rapid Direction, Inc., and Bernard A. Staub, Jr.

(collectively, “Defendants”), states as follows.

                               PARTIES, JURISDICTION, AND VENUE

                Plaintiff is and at all times relevant to these claims was a resident of the State of

Ohio.

                Defendant BasTech, Inc. (“BasTech”) is and at all times relevant to these claims

was a corporation incorporated in the State of Ohio.



24994657.1
     Case: 3:19-cv-00135-TMR Doc #: 1 Filed: 05/06/19 Page: 2 of 11 PAGEID #: 2



               Defendant BasTech’s revenues exceed $500,000 per year.

               Defendant BasTech is engaged in interstate commerce.

               Defendant Rapid Direction, Inc. (“RDI”) is and at all times relevant to these

claims was a corporation incorporated in the State of Ohio.

               Defendant RDI’s revenues exceed $500,000 per year.

               Defendant RDI is engaged in interstate commerce.

               Defendant Bernard (“Ben”) A. Staub, Jr. (“Ben Staub”) is and at all times relevant

to these claims was a resident of the State of Ohio.

               Defendant Ben Staub is listed on the Ohio Secretary of State’s business registry as

the registered agent for both Defendant BasTech and Defendant RDI.

               This Court has personal jurisdiction over the parties to these claims.

               This Court has subject matter jurisdiction over these claims pursuant to

28 U.S.C. §§ 1331, 1367.

               Venue is proper in this Court because Defendants reside in Dayton, Ohio and

because Defendants’ conduct that gives rise to these claims occurred in Dayton, Ohio.

                                     FACTUAL ALLEGATIONS

               Defendant Ben Staub is the controlling owner of both Defendant BasTech and

Defendant RDI.

               Defendant Ben Staub is the founder and president of both Defendant BasTech and

Defendant RDI.

               Defendant Ben Staub has and at all times relevant to these claims had operational

control of the day-to-day functions of both Defendant BasTech and Defendant RDI, including

control over matters of employee compensation.




24994657.1
     Case: 3:19-cv-00135-TMR Doc #: 1 Filed: 05/06/19 Page: 3 of 11 PAGEID #: 3



               On or about January 1, 2017, Defendant Ben Staub hired Plaintiff as the chief

executive officer (“CEO”) of both Defendant BasTech and Defendant RDI.

               Defendants agreed to pay Plaintiff a salary of $200,000 per year, with $50,000 of

that amount deferred.

               Plaintiff thereafter served as the CEO of both Defendant BasTech and Defendant

RDI at the direction of Defendant Ben Staub.

               However, during 2017 Defendants failed to pay Plaintiff’s entire agreed upon

salary, which Defendants unilaterally withheld.

               Beginning January 1, 2018, Plaintiff’s employment with Defendants was covered

by an Employment Agreement, a copy of which is attached hereto as Exhibit A.

               The Employment Agreement applied to Plaintiff’s employment with Defendants

for all of 2018 and beyond, until the end of Plaintiff’s employment.

               One reason the Employment Agreement was entered into was to address

Defendants’ failure to pay Plaintiff’s entire agreed upon salary in 2017.

               Pursuant to Article 1 of the Employment Agreement, Plaintiff was to continue to

“be employed as the Chief Executive Officer” of both Defendant BasTech and Defendant RDI.

               Pursuant to Article 2 of the Employment Agreement, Defendants agreed to pay

Plaintiff “an annual base salary of $150,000.00 (“Salary”)” as compensation for his employment

with Defendants, and Plaintiff agreed “to defer receipt of up to $7,500 of the Salary each month

until the earlier of December 31, 2018 or the date that the Company is sold at which time all

deferred salary must be paid to employee and no more salary will be deferred.”




24994657.1
     Case: 3:19-cv-00135-TMR Doc #: 1 Filed: 05/06/19 Page: 4 of 11 PAGEID #: 4



               Plaintiff’s agreement to defer up to 60% of his 2018 salary was in exchange, in

part, for a renegotiated equity stake in Defendant BasTech and Defendant RDI, as set forth in

Article 2 of the Employment Agreement.

               Pursuant to Article 6 of the Employment Agreement, if Defendants terminated

Plaintiff’s employment as the CEO without cause, then Plaintiff shall be entitled to all

outstanding deferred salary payments due and owing to Plaintiff as of the termination date, as

well as all outstanding liabilities due and owing to Plaintiff in connection with loans Plaintiff

made to Defendants, both of which are to be paid by Defendants within seven days of the

employment termination date.

               Article 6 of the Employment Agreement further provides that in event Defendants

terminated Plaintiff’s employment as the CEO without cause, then Plaintiff shall also be entitled

“twelve months of Salary to be paid in one lump sum on the first normal payroll cycle following

the Date of Termination (“Severance Pay”).”

               Immediately following the inception of the Employment Agreement on or about

January 1, 2018, Defendants made no salary payments to Plaintiff for his employment with

Defendants, and Plaintiff received no remuneration or compensation of any kind from

Defendants for his employment with Defendants for approximately the next nine months.

               On multiple occasions from January to September of 2018, Plaintiff objected to

Defendants’ nonpayment of Plaintiff’s salary provided by the Employment Agreement, reminded

Defendants that Plaintiff did not agree to defer 100% of his salary, and requested that Defendants

pay to Plaintiff the outstanding non-deferred salary payments owed to him.

               Defendants nevertheless continued to fail to make salary payments to Plaintiff as

set forth in the Employment Agreement and otherwise failed to provide Plaintiff any




24994657.1
     Case: 3:19-cv-00135-TMR Doc #: 1 Filed: 05/06/19 Page: 5 of 11 PAGEID #: 5



remuneration or compensation of any kind for his employment with Defendants during that time

period.

                On September 27, 2018, Plaintiff, through counsel, provided written notice to

Defendants of Plaintiff’s breach of contract and unpaid wage claims under federal and Ohio law

as set forth herein.

                Following the written notice of claims set forth in the preceding paragraph, in a

conversation with Plaintiff Defendant Ben Staub verbally acknowledged Defendants’ receipt of

the notice of claims, and Defendant Ben Staub further acknowledged that he and Defendants had

no justification for failing to pay Plaintiff any portion of his salary pursuant to the Employment

Agreement for the previous nine months.

                Following Defendant’s receipt of Plaintiff’s written notice of claims as set forth in

Paragraphs 31–32, Defendant Ben Staub engaged in retaliatory actions against Plaintiff,

including but not limited to the following:

                       a. Defendant Ben Staub confiscated Plaintiff’s master key to Defendants’

                          facilities on or about October 2, 2018.

                       b. In an April 2019 conversation with Plaintiff concerning Plaintiff’s

                          continued employment with Defendants, Defendant Ben Staub called

                          Plaintiff “lawyer happy” as a rebuke for Plaintiff retaining counsel to

                          assert Plaintiff’s legal rights regarding Defendants’ failure to pay

                          Plaintiff’s salary in violation of the Employment Agreement as well as

                          state and federal law;

                       c. Defendant Ben Staub eliminated the CEO position of both Defendant

                          BasTech and Defendant RDI, which positions Plaintiff held;




24994657.1
     Case: 3:19-cv-00135-TMR Doc #: 1 Filed: 05/06/19 Page: 6 of 11 PAGEID #: 6



                   d. Defendant Ben Staub terminated Plaintiff’s employment with both

                       Defendant BasTech and Defendant RDI effective April 15, 2019 (“Date of

                       Termination”).

               Defendants’ unilateral elimination of the CEO position and resulting termination

of Plaintiff’s employment as CEO was not “for Cause” according to the Employment

Agreement. Therefore, Defendants’ termination of Plaintiff’s employment as CEO under the

Employment Agreement was without cause.

               From January 1, 2018 through approximately September 28, 2018, Defendants

made no wage payments to Plaintiff whatsoever, and Plaintiff received no other compensation or

remuneration for his employment with Defendants during that time, which constitutes a 100%

deferral of Plaintiff’s salary during that time period despite the Employment Agreement

authorizing only a 60% deferral which was to end no later than December 31, 2018.

               Beginning on or about October 12, 2018, Defendants began paying Plaintiff a

portion of his salary; however, Defendants did not pay to Plaintiff any portion of the 100%

deferred salary from the preceding nine months.

               Notwithstanding the Employment Agreement’s requirement that the salary

deferral arrangement cease no later than December 31, 2018, Defendants continued to defer a

portion of Plaintiff’s salary up to the Date of Termination.

               As of the Date of Termination, Defendants owe Plaintiff in excess of $175,000.00

in deferred salary payments from 2017, 2018, and 2019.

               As of the Date of Termination, Defendants owe $10,000.00 to Quality Insights,

LLC, a business entity owned by Plaintiff, in connection with services rendered to Defendants on




24994657.1
     Case: 3:19-cv-00135-TMR Doc #: 1 Filed: 05/06/19 Page: 7 of 11 PAGEID #: 7



credit by Plaintiff through Quality Insights, LLC, as set forth in Article 2 of the Employment

Agreement.

               Defendants failed to pay to Plaintiff all outstanding deferred salary payments due

and owing to Plaintiff as required by Article 6 of the Employment Agreement.

               Defendants failed to pay to Plaintiff Severance Pay as required by Article 6 of the

Employment Agreement.

                                 FIRST CAUSE OF ACTION:
                                  BREACH OF CONTRACT

               Plaintiff incorporates by reference the preceding paragraphs as if fully restated

herein.

               Defendants hired Plaintiff as the CEO of Defendant BasTech and Defendant RDI

pursuant to an agreement that began on January 1, 2017.

               Plaintiff performed under that agreement by serving as the CEO for both

Defendant BasTech and Defendant RDI at the direction of Defendant Ben Staub throughout

2017.

               Defendants breached that agreement by failing to pay portions of Plaintiff’s

agreed upon salary, which was unilaterally withheld by Defendants.

               Following Defendants’ breach of the agreement, Plaintiff and Defendants entered

into the Employment Agreement, a written contract for Plaintiff’s continued employment with

Defendants as CEO of both Defendant BasTech and Defendant RDI.

               Plaintiff performed under the Employment Agreement by serving as the CEO for

both Defendant BasTech and Defendant RDI at the direction of Defendant Ben Staub.




24994657.1
     Case: 3:19-cv-00135-TMR Doc #: 1 Filed: 05/06/19 Page: 8 of 11 PAGEID #: 8



               Defendants breached the Employment Agreement by failing to pay any portion of

Plaintiff’s salary under the Employment Agreement from January 1, 2018 until approximately

September 28, 2018.

               Defendants further breached the Employment Agreement by continuing to defer

portions of Plaintiff’s salary beyond December 31, 2018 through the Date of Termination.

               Defendants further breached the Employment Agreement by failing to pay to

Plaintiff all outstanding deferred salary payments within seven days of the Date of Termination,

which total more than $175,000.00.

               Defendants further breached the Employment Agreement by failing to pay the

outstanding liability of $10,000.00 to Quality Insights, LLC for services rendered to Defendants

by Plaintiff through Quality Insights, LLC, within seven days of the Date of Termination.

               Defendants further breached the Employment Agreement by failing to pay to

Plaintiff Severance Pay in the amount of $150,000.00 on the first normal payroll cycle following

the Date of Termination.

               Plaintiff has suffered and continues to suffer damages as a result of Defendants

breach of the Employment Agreement.

                               SECOND CAUSE OF ACTION:
                                 UNJUST ENRICHMENT

               Plaintiff incorporates by reference the preceding paragraphs as if fully restated

herein.

               Plaintiff conferred a benefit upon Defendants when he performed work for

Defendants through his service as CEO of both Defendant BasTech and Defendant RDI.

               Plaintiff conferred a benefit upon Defendants when he performed work for

Defendants through his services with Quality Insights, LLC.



24994657.1
     Case: 3:19-cv-00135-TMR Doc #: 1 Filed: 05/06/19 Page: 9 of 11 PAGEID #: 9



              Defendants had knowledge of the work performed by Plaintiff and of the benefits

conferred upon them.

              Defendants retained the benefits conferred upon them by Plaintiff without

payment of any wages or any other form of remuneration or compensation.

                                THIRD CAUSE OF ACTION:
                                    UNPAID WAGES

              Plaintiff incorporates by reference the preceding paragraphs as if fully restated

herein.

              Defendants failed to pay Plaintiff his regular rate of pay and/or minimum wage

for work performed up to forty (40) hours per workweek in violation of the FLSA, the Ohio

Constitution, and the Ohio Revised Code. 29 U.S.C. §§ 206, 207, 215; Section 34a, Article II,

Ohio Constitution; R.C. §§ 4111.03, 4111.02, 4111.10, 4113.15.

              Defendants failed to pay Plaintiff at one and one-half (1½) times his regular rate

of pay and/or minimum wage for work performed in excess of forty (40) hours per workweek in

violation of the FLSA, the Ohio Constitution, and the Ohio Revised Code. 29 U.S.C. §§ 206,

207, 215; Section 34a, Article II, Ohio Constitution; R.C. §§ 4111.03, 4111.02, 4111.10,

4113.15.

              Defendants’ violations of the wage laws specified in Paragraphs 60 and 61 were

willful.

                       FOURTH CAUSE OF ACTION:
     FAILURE TO MAKE, KEEP, AND PRESERVE WAGE AND HOUR RECORDS

              Plaintiff incorporates by reference the preceding paragraphs as if fully restated

herein.

              Defendants failed to make, keep, and preserve records of the wages, hours

worked, and other terms of employment of Plaintiff in violation of the FLSA, the Ohio


24994657.1
   Case: 3:19-cv-00135-TMR Doc #: 1 Filed: 05/06/19 Page: 10 of 11 PAGEID #: 10



Constitution, and the Ohio Revised Code. 29 U.S.C. §§ 211, 215; 29 C.F.R. § 516.2; Section

34a, Article II, Ohio Constitution; R.C. § 4111.14.

                                   FIFTH CAUSE OF ACTION:
                                        RETALIATION

                 Plaintiff incorporates by reference the preceding paragraphs as if fully restated

herein.

                 Plaintiff objected and complained to Defendant Ben Staub regarding Defendants’

failure to make salary payments according to the Employment Agreement, and Plaintiff, through

counsel, provided written notice to Defendants of Plaintiff’s breach of contract and unpaid wage

claims.

                 Defendants had knowledge of Plaintiff’s objections, complaints, and notice of

these claims.

                 Immediately following Plaintiff’s written notice of these claims, including unpaid

wage claims, Defendant Ben Staub engaged in retaliatory action against Plaintiff in violation of

29 U.S.C. § 215 and R.C. § 4111.13, including the elimination of the CEO positions Plaintiff

held and including the termination of Plaintiff’s employment.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for the following relief:

                 Injunctive relief against Defendants and successors;

                 Money damages, including but not limited to back wages, statutory damages,

liquidated damages, pre-judgment interest, post-judgment interest, costs, and attorney’s fees. 29

U.S.C. 216; Section 34a, Article II, Ohio Constitution; R.C. §§ 4111.10, 4113.15;

                 Punitive damages; and

                 Any other relief, whether in law or equity, deemed appropriate by this Court.



24994657.1
   Case: 3:19-cv-00135-TMR Doc #: 1 Filed: 05/06/19 Page: 11 of 11 PAGEID #: 11



                                 DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury.

                                                    Respectfully submitted,

                                                    /s/ Justin D. Flamm
                                                    Justin D. Flamm (71575)
                                                    Conor H. Meeks (92725)
                                                    Taft Stettinius & Hollister LLP
                                                    425 Walnut Street, Suite 1800
                                                    Cincinnati, OH 45202-3957
                                                    Tel: (513) 381-2838
                                                    Fax: (513) 381-0205
                                                    cmeeks@taftlaw.com
                                                    flamm@taftlaw.com

                                                    Attorneys for Plaintiff Lloyd R. Fields




24994657.1
